        Case 1:21-cv-00464-GSA Document 3 Filed 03/23/21 Page 1 of 1


 1

 2

 3
                                     UNITED STATES DISTRICT COURT
 4
                                EASTERN DISTRICT OF CALIFORNIA
 5

 6
      SARAHI ESCANDON,                                      CASE NUMBER: 1:21-cv-00464-GSA
 7
                        Plaintiff,
 8                                                          ORDER GRANTING APPLICATION
             v.                                             TO PROCEED WITHOUT
 9                                                          PREPAYMENT OF FEES
      ANDREW SAUL, Commissioner of Social
10    Security,

11
                        Defendant.                          (Doc. 2)
12

13

14          Plaintiff having applied to proceed without prepayment of fees (in forma pauperis) pursuant

15   to 28 U.S.C. § 1915, the Court hereby ORDERS that the application is granted. The Clerk of Court

16   is hereby ordered to issue summons and new case documents including a Scheduling Order (Social

17   Security Appeal), Order re Consent or Request for Reassignment, notice and form of consent to

18   proceed before a magistrate judge, and USM instructions. The United States Marshal is ordered to

19   serve a copy of the complaint, summons and this order upon the Defendant. All costs of service

20   shall be advanced by the United States.

21

22
     IT IS SO ORDERED.
23
        Dated:    March 23, 2021                             /s/ Gary S. Austin
24
                                                    UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                      1
